UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                          Nos. 12-1165, 12-1166 & 12-1167
                                 ________________

               IN RE BABY PRODUCTS ANTITRUST LITIGATION

                                        Kevin Young, Appellant (No. 12-1165)
                                        Clark Hampe, Appellant (No. 12-1166)
                                        Allison Lederer, Appellant (No. 12-1167)
                                  ________________

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
               (D.C. Civil Action Nos. 2-06-cv-00242 / 2-09-cv-06151)
                      District Judge: Honorable Anita B. Brody
                                 ________________

                              Argued September 19, 2012

         Before AMBRO, GREENAWAY, JR., and O’MALLEY,* Circuit Judge

                           (Opinion filed February 19, 2013)

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
February 19, 2013, be amended as follows:

             On page 15, footnote 7, lines 5–6, delete the phrase “(en banc)”.

                                               By the Court,
                                               /s/ Thomas L. Ambro, Circuit Judge
Dated:       March 28, 2013

*
 Honorable Kathleen M. O’Malley, United States Court of Appeals for the Federal
Circuit, sitting by designation.